Citation Nr: 0722778	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  02-15 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at his March 2007 Board hearing that 
his service-connected bilateral hearing loss has increased in 
severity since his most recent February 2005 VA examination.  
He stated his belief that his hearing has lost some value 
since this examination.  According to VAOPGCPREC 11-95 
(1995), a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination.  In light of the veteran's testimony, and seeing 
as the most recent evidence of record is a July 2005 private 
audiogram (in chart format), the Board concludes that a new 
examination is needed to evaluate the current severity of the 
veteran's testimony.  

The veteran also testified that his hearing loss has been 
privately evaluated since July 2005.  The record was left 
open for thirty days to allow the veteran an opportunity to 
submit audiological reports from these examinations; however, 
nothing was received.  Since the Board is remanding this 
appeal for a new examination, it will provide the veteran 
another opportunity to either submit these private audiograms 
himself or provide VA with enough information to request 
these records.

Finally, the Board observes that he has not been provided 
notice regarding the evidence necessary to establish an 
effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As this issue is involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the evidence and information 
necessary to establish an effective date.  
See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

2. Contact the veteran and ask him to 
either (1) submit copies of any private 
audiological evaluations since July 2005, 
or (2) provide information about the 
names, addresses, and dates of evaluation 
for his bilateral hearing loss, along with 
a consent to release information form.  If 
the veteran submits the latter information 
and release form, make appropriate 
attempts to obtain these treatment records 
from the identified providers.

3. Schedule the veteran for a VA audiology 
examination to determine the extent of his 
disability due to hearing loss.  The 
claims file and a copy of this remand must 
be made available to the examiner prior to 
the requested examination, and the 
examiner should indicate that the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted including pure tone testing 
and word recognition testing using the 
Maryland CNC word list.  If the examiner 
cannot complete audiological testing or 
speech recognition testing for any reason, 
he/she should provide a detailed 
explanation for why such testing cannot be 
completed.

4. Following completion of the above, and 
any other development deemed necessary, 
readjudicate the veteran's claim of 
entitlement to a compensable evaluation 
for bilateral hearing loss.  If the claim 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




